               Case 3:20-cv-00468 Document 1 Filed 01/22/20 Page 1 of 12




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@ toddflaw.com
 6
     abacon@ toddflaw.com
 7   Attorneys for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
                                                 ) Case No.
10
     SIDNEY NAIMAN, individually and )
11   on behalf of all others similarly situated, ) CLASS ACTION
                                                 )
12
     Plaintiff,                                  ) COMPLAINT FOR VIOLATIONS
13                                               ) OF:
14          vs.                                  )
                                                 )    1. NEGLIGENT VIOLATIONS
15                                                          OF THE TELEPHONE
     TESLA ENERGY SOLAR, and DOES )                         CONSUMER PROTECTION
16   1 through 10, inclusive, and each of        )          ACT [47 U.S.C. §227(b)]
     them,                                       )    2.    WILLFUL VIOLATIONS
17                                                          OF THE TELEPHONE
                                                 )          CONSUMER PROTECTION
18   Defendant.                                  )          ACT [47 U.S.C. §227(b)]
                                                 )    3.    NEGLIGENT VIOLATIONS
19                                                          OF THE TELEPHONE
                                                 )          CONSUMER PROTECTION
20                                               )          ACT [47 U.S.C. §227(c)]
21                                               )    4.    WILLFUL VIOLATIONS
                                                            OF THE TELEPHONE
                                                 )          CONSUMER PROTECTION
22
                                                 )          ACT [47 U.S.C. §227(c)]
23                                               )
24
                                                 )
                                                 ) DEMAND FOR JURY TRIAL
25                                               )
26                                               )
                                                 )
27
           Plaintiff SIDNEY NAIMAN (“Plaintiff”), individually and on behalf of all
28



                              CLASS ACTION COMPLAINT
                                          -1-
                Case 3:20-cv-00468 Document 1 Filed 01/22/20 Page 2 of 12




 1   others similarly situated, alleges the following upon information and belief based
 2   upon personal knowledge:
 3                              NATURE OF THE CASE
 4         1.     Plaintiff brings this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies resulting from the illegal actions of TESLA ENERGY SOLAR
 7   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 8   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 9   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
10   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
11                             JURISDICTION & VENUE
12         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13   a resident of California, seeks relief on behalf of a Class, which will result in at
14   least one class member belonging to a different state than that of Defendant, a
15   California company. Plaintiff also seeks up to $1,500.00 in damages for each call
16   in violation of the TCPA, which, when aggregated among a proposed class in the
17   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
18   Therefore, both diversity jurisdiction and the damages threshold under the Class
19   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
20         3.     Venue is proper in the United States District Court for the Northern
21   District of California pursuant to 28 U.S.C. 1391(b) because Defendant does
22   business within the State of California and Plaintiff resides within the County of
23   Contra Costa.
24                                       PARTIES
25         4.     Plaintiff, SIDNEY NAIMAN (“Plaintiff”), is a natural person residing
26   in Contra Costa, California and is a “person” as defined by 47 U.S.C. § 153 (39).
27         5.     Defendant, TESLA ENERGY SOLAR (“Defendant”) is solar energy
28   marketing business, and is a “person” as defined by 47 U.S.C. § 153 (39).


                                CLASS ACTION COMPLAINT
                                             -2-
                 Case 3:20-cv-00468 Document 1 Filed 01/22/20 Page 3 of 12




 1         6.     The above named Defendant, and its subsidiaries and agents, are
 2   collectively referred to as “Defendants.” The true names and capacities of the
 3   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 4   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 5   names. Each of the Defendants designated herein as a DOE is legally responsible
 6   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 7   Complaint to reflect the true names and capacities of the DOE Defendants when
 8   such identities become known.
 9         7.     Plaintiff is informed and believes that at all relevant times, each and
10   every Defendant was acting as an agent and/or employee of each of the other
11   Defendants and was acting within the course and scope of said agency and/or
12   employment with the full knowledge and consent of each of the other Defendants.
13   Plaintiff is informed and believes that each of the acts and/or omissions complained
14   of herein was made known to, and ratified by, each of the other Defendants.
15                              FACTUAL ALLEGATIONS
16         8.     Beginning in or around November 2017, Defendant contacted
17   Plaintiff on Plaintiff’s cellular telephone number ending in -6443, in an attempt to
18   solicit Plaintiff to purchase Defendant’s services.
19         9.     Defendant used an “automatic telephone dialing system” as defined
20   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
21         10.    Defendant contacted or attempted to contact Plaintiff from telephone
22   number (925) 359-2273.
23         11.    Defendant’s calls constituted calls that were not for emergency
24   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
25         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
26   express consent” to receive calls using an automatic telephone dialing system or an
27   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
28   227(b)(1)(A).


                                 CLASS ACTION COMPLAINT
                                               -3-
                  Case 3:20-cv-00468 Document 1 Filed 01/22/20 Page 4 of 12




 1         13.     Further, Plaintiff’s cellular telephone number ending in -6443 had
 2   been added to the National Do-Not-Call Registry well over thirty (30) days prior
 3   to Defendant’s initial call.
 4         14.     Defendant placed multiple calls soliciting its business to Plaintiff on
 5   his cellular telephone ending in -6443 in or around November 2017.
 6         15.     Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 7   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 8         16.     Plaintiff received numerous solicitation calls from Defendant within a
 9   12-month period.
10         17.     Defendant continued to call Plaintiff in an attempt to solicit its
11   services and in violation of the National Do-Not-Call provisions of the TCPA.
12         18.     Upon information and belief, and based on Plaintiff’s experiences of
13   being called by Defendant after being on the National Do-Not-Call list for several
14   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
15   establish and implement reasonable practices and procedures to effectively prevent
16   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
17   227(c)(5).
18                                  CLASS ALLEGATIONS
19         19.     Plaintiff brings this action individually and on behalf of all others
20   similarly situated, as a member of the two proposed classes (hereafter, jointly, “The
21   Classes”).
22         20.     The class concerning the ATDS claim for no prior express consent
23   (hereafter “The ATDS Class”) is defined as follows:
24
                   All persons within the United States who received any
25                 solicitation/telemarketing   telephone   calls   from
26                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
27
                   system or an artificial or prerecorded voice and such
28                 person had not previously consented to receiving such


                                    CLASS ACTION COMPLAINT
                                               -4-
                  Case 3:20-cv-00468 Document 1 Filed 01/22/20 Page 5 of 12




 1                 calls within the four years prior to the filing of this
                   Complaint
 2
 3         21.     The class concerning the National Do-Not-Call violation (hereafter
 4   “The DNC Class”) is defined as follows:
 5
                   All persons within the United States registered on the
 6
                   National Do-Not-Call Registry for at least 30 days, who
 7                 had not granted Defendant prior express consent nor had
 8
                   a prior established business relationship, who received
                   more than one call made by or on behalf of Defendant
 9                 that promoted Defendant’s products or services, within
10                 any twelve-month period, within four years prior to the
                   filing of the complaint.
11
12         22.     Plaintiff represents, and is a member of, The ATDS Class, consisting
13   of all persons within the United States who received any solicitation telephone calls
14   from Defendant to said person’s cellular telephone made through the use of any
15   automatic telephone dialing system or an artificial or prerecorded voice and such
16   person had not previously not provided their cellular telephone number to
17   Defendant within the four years prior to the filing of this Complaint.
18         23.     Plaintiff represents, and is a member of, The DNC Class, consisting
19   of all persons within the United States registered on the National Do-Not-Call
20   Registry for at least 30 days, who had not granted Defendant prior express consent
21   nor had a prior established business relationship, who received more than one call
22   made by or on behalf of Defendant that promoted Defendant’s products or services,
23   within any twelve-month period, within four years prior to the filing of the
24   complaint.
25         24.     Defendant, its employees and agents are excluded from The Classes.
26   Plaintiff does not know the number of members in The Classes, but believes the
27   Classes members number in the thousands, if not more. Thus, this matter should
28   be certified as a Class Action to assist in the expeditious litigation of the matter.


                                 CLASS ACTION COMPLAINT
                                               -5-
                 Case 3:20-cv-00468 Document 1 Filed 01/22/20 Page 6 of 12




 1         25.    The Classes are so numerous that the individual joinder of all of its
 2   members is impractical. While the exact number and identities of The Classes
 3   members are unknown to Plaintiff at this time and can only be ascertained through
 4   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 5   The Classes includes thousands of members. Plaintiff alleges that The Classes
 6   members may be ascertained by the records maintained by Defendant.
 7         26.    Plaintiff and members of The ATDS Class were harmed by the acts of
 8   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 9   and ATDS Class members via their cellular telephones thereby causing Plaintiff
10   and ATDS Class members to incur certain charges or reduced telephone time for
11   which Plaintiff and ATDS Class members had previously paid by having to retrieve
12   or administer messages left by Defendant during those illegal calls, and invading
13   the privacy of said Plaintiff and ATDS Class members.
14         27.    Common questions of fact and law exist as to all members of The
15   ATDS Class which predominate over any questions affecting only individual
16   members of The ATDS Class. These common legal and factual questions, which
17   do not vary between ATDS Class members, and which may be determined without
18   reference to the individual circumstances of any ATDS Class members, include,
19   but are not limited to, the following:
20                a.     Whether, within the four years prior to the filing of this
21                       Complaint, Defendant made any telemarketing/solicitation call
22                       (other than a call made for emergency purposes or made with
23                       the prior express consent of the called party) to a ATDS Class
24                       member using any automatic telephone dialing system or any
25                       artificial or prerecorded voice to any telephone number
26                       assigned to a cellular telephone service;
27                b.     Whether Plaintiff and the ATDS Class members were damaged
28                       thereby, and the extent of damages for such violation; and


                                 CLASS ACTION COMPLAINT
                                              -6-
                 Case 3:20-cv-00468 Document 1 Filed 01/22/20 Page 7 of 12




 1                c.     Whether Defendant should be enjoined from engaging in such
 2                       conduct in the future.
 3         28.    As a person that received numerous telemarketing/solicitation calls
 4   from Defendant using an automatic telephone dialing system or an artificial or
 5   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 6   claims that are typical of The ATDS Class.
 7         29.    Plaintiff and members of The DNC Class were harmed by the acts of
 8   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 9   and DNC Class members via their telephones for solicitation purposes, thereby
10   invading the privacy of said Plaintiff and the DNC Class members whose telephone
11   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
12   members were damaged thereby.
13         30.    Common questions of fact and law exist as to all members of The
14   DNC Class which predominate over any questions affecting only individual
15   members of The DNC Class. These common legal and factual questions, which do
16   not vary between DNC Class members, and which may be determined without
17   reference to the individual circumstances of any DNC Class members, include, but
18   are not limited to, the following:
19                a.     Whether, within the four years prior to the filing of this
20                       Complaint, Defendant or its agents placed more than one
21                       solicitation call to the members of the DNC Class whose
22                       telephone numbers were on the National Do-Not-Call Registry
23                       and who had not granted prior express consent to Defendant and
24                       did not have an established business relationship with
25                       Defendant;
26                b.     Whether Defendant obtained prior express written consent to
27                       place solicitation calls to Plaintiff or the DNC Class members’
28                       telephones;


                                 CLASS ACTION COMPLAINT
                                              -7-
                 Case 3:20-cv-00468 Document 1 Filed 01/22/20 Page 8 of 12




 1                c.    Whether Plaintiff and the DNC Class member were damaged
 2                      thereby, and the extent of damages for such violation; and
 3                d.    Whether Defendant and its agents should be enjoined from
 4                      engaging in such conduct in the future.
 5         31.    As a person that received numerous solicitation calls from Defendant
 6   within a 12-month period, who had not granted Defendant prior express consent
 7   and did not have an established business relationship with Defendant, Plaintiff is
 8   asserting claims that are typical of the DNC Class.
 9         32.    Plaintiff will fairly and adequately protect the interests of the members
10   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
11   class actions.
12         33.    A class action is superior to other available methods of fair and
13   efficient adjudication of this controversy, since individual litigation of the claims
14   of all Classes members is impracticable. Even if every Classes member could
15   afford individual litigation, the court system could not. It would be unduly
16   burdensome to the courts in which individual litigation of numerous issues would
17   proceed. Individualized litigation would also present the potential for varying,
18   inconsistent, or contradictory judgments and would magnify the delay and expense
19   to all parties and to the court system resulting from multiple trials of the same
20   complex factual issues. By contrast, the conduct of this action as a class action
21   presents fewer management difficulties, conserves the resources of the parties and
22   of the court system, and protects the rights of each Classes member.
23         34.    The prosecution of separate actions by individual Classes members
24   would create a risk of adjudications with respect to them that would, as a practical
25   matter, be dispositive of the interests of the other Classes members not parties to
26   such adjudications or that would substantially impair or impede the ability of such
27   non-party Class members to protect their interests.
28         35.    Defendant has acted or refused to act in respects generally applicable


                                CLASS ACTION COMPLAINT
                                              -8-
                 Case 3:20-cv-00468 Document 1 Filed 01/22/20 Page 9 of 12




 1   to The Classes, thereby making appropriate final and injunctive relief with regard
 2   to the members of the Classes as a whole.
 3                             FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                   47 U.S.C. §227(b).
 6                             On Behalf of the ATDS Class
 7         36.    Plaintiff repeats and incorporates by reference into this cause of action
 8   the allegations set forth above at Paragraphs 1-35.
 9         37.    The foregoing acts and omissions of Defendant constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
12   47 U.S.C. § 227 (b)(1)(A).
13         38.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
14   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
15   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
16         39.    Plaintiff and the ATDS Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                           SECOND CAUSE OF ACTION
19    Knowing and/or Willful Violations of the Telephone Consumer Protection
20                                           Act
21                                   47 U.S.C. §227(b)
22                             On Behalf of the ATDS Class
23         40.    Plaintiff repeats and incorporates by reference into this cause of action
24   the allegations set forth above at Paragraphs 1-35.
25         41.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple knowing and/or willful violations of the TCPA, including but not
27   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
28   and in particular 47 U.S.C. § 227 (b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                              -9-
                 Case 3:20-cv-00468 Document 1 Filed 01/22/20 Page 10 of 12




 1         42.     As a result of Defendant’s knowing and/or willful violations of 47
 2   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 3   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 4   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 5         43.     Plaintiff and the Class members are also entitled to and seek injunctive
 6   relief prohibiting such conduct in the future.
 7                             THIRD CAUSE OF ACTION
 8          Negligent Violations of the Telephone Consumer Protection Act
 9                                    47 U.S.C. §227(c)
10                              On Behalf of the DNC Class
11         44.     Plaintiff repeats and incorporates by reference into this cause of action
12   the allegations set forth above at Paragraphs 1-35.
13         45.     The foregoing acts and omissions of Defendant constitute numerous
14   and multiple negligent violations of the TCPA, including but not limited to each
15   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
16   47 U.S.C. § 227 (c)(5).
17         46.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
18   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
19   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
20         47.     Plaintiff and the DNC Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22                             FOURTH CAUSE OF ACTION
23    Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                            Act
25                                  47 U.S.C. §227 et seq.
26                              On Behalf of the DNC Class
27         48.     Plaintiff repeats and incorporates by reference into this cause of action
28   the allegations set forth above at Paragraphs 1-35.


                                 CLASS ACTION COMPLAINT
                                              - 10 -
                 Case 3:20-cv-00468 Document 1 Filed 01/22/20 Page 11 of 12




 1         49.      The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple knowing and/or willful violations of the TCPA, including but not
 3   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 4   in particular 47 U.S.C. § 227 (c)(5).
 5         50.      As a result of Defendant’s knowing and/or willful violations of 47
 6   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
 7   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 8   § 227(c)(5).
 9         51.      Plaintiff and the DNC Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11                                 PRAYER FOR RELIEF
12   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
13                              FIRST CAUSE OF ACTION
14          Negligent Violations of the Telephone Consumer Protection Act
15                                    47 U.S.C. §227(b)
16               • As a result of Defendant’s negligent violations of 47 U.S.C.
17                  §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
18                  request $500 in statutory damages, for each and every violation,
19                  pursuant to 47 U.S.C. 227(b)(3)(B).
20               • Any and all other relief that the Court deems just and proper.
21                            SECOND CAUSE OF ACTION
22    Knowing and/or Willful Violations of the Telephone Consumer Protection
23                                            Act
24                                    47 U.S.C. §227(b)
25               • As a result of Defendant’s willful and/or knowing violations of 47
26                  U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
27                  entitled to and request treble damages, as provided by statute, up to
28                  $1,500, for each and every violation, pursuant to 47 U.S.C.


                                  CLASS ACTION COMPLAINT
                                              - 11 -
                 Case 3:20-cv-00468 Document 1 Filed 01/22/20 Page 12 of 12




 1                 §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
 2               • Any and all other relief that the Court deems just and proper.
 3                             THIRD CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                    47 U.S.C. §227(c)
 6               • As a result of Defendant’s negligent violations of 47 U.S.C.
 7                 §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 8                 request $500 in statutory damages, for each and every violation,
 9                 pursuant to 47 U.S.C. 227(c)(5).
10               • Any and all other relief that the Court deems just and proper.
11                           FOURTH CAUSE OF ACTION
12    Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                            Act
14                                    47 U.S.C. §227(c)
15               • As a result of Defendant’s willful and/or knowing violations of 47
16                 U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
17                 to and request treble damages, as provided by statute, up to $1,500,
18                 for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
19               • Any and all other relief that the Court deems just and proper.
20         52.     Pursuant to the Seventh Amendment to the Constitution of the United
21   States of America, Plaintiff is entitled to, and demands, a trial by jury.
22
23
24         Respectfully Submitted this 21st Day of January, 2020.
25                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
26
                                       By: /s/ Todd M. Friedman
27                                         Todd M. Friedman
28
                                           Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff

                                 CLASS ACTION COMPLAINT
                                              - 12 -
